Citation Nr: 1823412	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating prior to May 8, 2011, for pes planus and plantar fasciitis.

3.  Entitlement to a rating in excess of 10 percent beginning May 8, 2011, for pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1978 and in the United States Air Force from January 1991 to July 1991 and July 1994 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

When the Veteran filed his Substantive Appeal in March 2014, he limited his appeal to the issues of increased ratings for PTSD, pes planus, and plantar fasciitis.  The issues of compensable ratings for allergic rhinitis, erectile dysfunction, and status post cholecystectomy, and service connection for tinea cruris, coronary prophylaxis, and dysphagia were not included in the Veteran's formal appeal.  Therefore, an appeal on these issues was not perfected and they are not before the Board.  38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with reduced reliability and productivity.

2.  The Veteran's bilateral pes planus results in accentuated pain on manipulation and characteristic calluses on both feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent but no higher for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2018).

2.  Prior to May 8, 2011, the criteria for a compensable rating for bilateral pes planus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2018).

3.  Beginning May 8, 2011, the criteria for a disability rating of 30 percent but no higher for bilateral pes planus are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was also afforded several VA medical examinations, most recently in October 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  PTSD

The Veteran seeks a rating of 50 percent for PTSD.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board finds that a 50 percent rating for PTSD is warranted.

In March 2010, the Veteran reported PTSD symptoms including flashback memories when he heard sirens, dreams about service, a need to sit with his back to doors and watch people closely in public, and increased irritability.  At a VA examination in November 2010, he reported intrusive thoughts, detachment from others, difficulty falling asleep, and hypervigilance.  In July 2011, he reported intensifying thoughts of death and dying.  The following month, he reported feelings of worthlessness, racing thoughts, irritability, and distractibility.  On mental status examination, he had limited insight and judgment.  

In May 2013, the Veteran related that he avoids loud noises that remind him of explosions during service.  He reported that he was looking forward to mushroom hunting and planting a garden.  In September 2014, he stated that he enjoyed taking care of his 18-month-old grandson.

At a VA examination in September 2015, the Veteran reported attention problems in school.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency, consistent with a 30 percent rating.

At a July 2017 hearing at the Indianapolis RO, the Veteran testified that he has nightmares related to service, can create designs with computers but has difficulty concentrating on history studies, and experiences anger issues for which he takes clonazepam and Zoloft.  

In a December 2017 statement, the Veteran's wife related that he dislikes being around large groups of people, dislikes sitting in places such as restaurants with people behind him, is easily startled by loud noises, has mood swings, and becomes angered easily.  At the December 2017 hearing, the Veteran testified that he experiences sleeplessness, anger, has contemplated suicide several times, socializes only with family members, and has difficulty trusting others.

The Veteran's symptoms reflect occupational and social impairment at the 50 percent level.  He experiences mood disturbances such as suicidal thoughts and anger, including thoughts of hurting others.  He has memory loss, poor concentration, and impaired judgment.  His ability to relate to others is impaired by anger and by difficulty being in crowds or around people other than family members.

The Board also finds that a rating in excess of 50 percent is not warranted.

Although the Veteran has reported suicidal thoughts, he says these have occurred only a "couple" of times.  They therefore do not occur with the frequency, severity, and duration required for a 70 percent rating which requires the symptoms result in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Veteran has difficulty establishing and maintaining relationships, consistent with a 50 percent rating, but the record does not show inability to establish and maintain relationships.  For example, he reports a good relationship with his daughter and is able to care for his grandchildren and talk to his former work supervisor.  Although he experiences diminished concentration and judgment, he is able to attend school, play video games and garden, reflecting functioning better than the higher 70 percent rating contemplates.

Further, the Veteran and his representative stated in their March 2014 Appeal to the Board that the Veteran's symptoms are most consistent with a 50 percent rating.  See March 2014 Substantive Appeal, April 17 Statement of the Representative and December 2017 statement of the Veteran's spouse.  The Board therefore trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).

The Board finds that the preponderance of the evidence supports a disability rating of 50 percent but no higher for PTSD.

III.  Bilateral Pes Planus

The Veteran seeks a disability rating in excess of 10 percent for his bilateral pes planus.  He asserts this disability causes difficulty standing for long periods without pain, even with prescribed orthotics, and pain while walking barefoot on concrete or sand for any period of time.

Under Diagnostic Code (DC) 5276 for bilateral acquired flatfoot, a 10 percent rating is warranted for moderate bilateral pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet.  A 30 percent rating is awarded for bilateral flatfoot, which is severe with manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

Regarding the period prior to May 8, 2011, MRIs in November 2010 showed bilateral pes planus, and the Veteran was diagnosed with both pes planus and bilateral plantar fasciitis.  The treating nurse practitioner noted that neither condition affected the Veteran's daily activities.  A November 2010 examination of the feet was normal, with normal gait.  Both feet had normal Achilles and midfoot alignment, with arches present, no pronation, and no pain on manipulation.

Based on this evidence, the Board finds that a compensable percent rating for acquired flatfoot is not warranted prior to May 8, 2011, because the record does not show weightbearing abnormalities, inward bowing of the Achilles tendon, or pain on manipulation of the feet during this period.

Regarding the period beginning May 8, 2011, the Veteran reported minor discomfort in both feet in May 2011 and was prescribed orthotics for medial arch support.  At a podiatry consultation in June 2011, he had extensive pronation and pain along the medial foot, causing slightly limited ankle motion.

At a VA examination in October 2015, the Veteran reported increased pain with walking, ability to walk short distances only, difficulty standing for long periods, and a persistent ache in the back of his arches with weightbearing, even with use of orthotic inserts.  On examination, the Veteran had accentuated pain on manipulation and characteristic callouses on both feet, but no swelling or marked deformity in either foot.  His weightbearing line did not fall over or medial to his great toe, and he did not have inward bowing of the Achilles tendon.

At the December 2017 hearing, the Veteran testified that he receives one pair of orthotics each year from the VA and has not been prescribed pain medications or injections for his feet.

The evidence described above more nearly approximates the criteria for severe bilateral acquired flatfoot at the 30 percent level.  A VA examination showed that two of the four criteria for this rating were met, i.e. accentuated pain on manipulation and characteristic callouses on both feet, while the remaining criteria-objective evidence of marked deformity such pronation or abduction, and indication of swelling on use-were not met.  Even though not all the criteria are met, these symptoms are closer to the 30 percent rating level than to the 10 percent rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Board therefore assigns a 30 percent evaluation for the Veteran's bilateral pes planus and plantar fasciitis.


ORDER

An initial rating of 50 percent for PTSD is granted.  

A compensable rating prior to May 8, 2011, for bilateral pes planus and plantar fasciitis is denied.  

A rating of 30 percent, but no higher, beginning May 8, 2011, for bilateral pes planus, is granted.  





____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


